497 So. 2d 821 (1986)
Michael BREWER a/k/a Jimmy Jenette, Jr.
v.
STATE of Mississippi.
No. 56947.
Supreme Court of Mississippi.
November 12, 1986.
J. Ronald Parrish, Laurel, for appellant.
Edwin Lloyd Pittman, Atty. Gen. by Wayne Snuggs, Asst. Atty. Gen., Jackson, for appellee.
*822 Before WALKER, C.J., and SULLIVAN and GRIFFIN, JJ.
SULLIVAN, Justice, for the Court:
Michael Brewer was convicted in the Circuit Court of the Second Judicial District of Jones County, Mississippi, of aggravated assault on a law enforcement officer and sentenced to serve a term of thirty (30) years imprisonment in the custody of the Department of Corrections. He appealed, assigning one assignment of error in the court below.
Under the authority of Morea v. State, 329 So. 2d 527 (Miss. 1976), we find that this appeal raises no issues which require discussion and the assignment of error is without merit. See Hawkins v. State, 488 So. 2d 800 (Miss. 1986); Burkett v. State, 484 So. 2d 1046 (Miss. 1986); Smith v. State, 484 So. 2d 364 (Miss. 1986); Tedford v. State, 480 So. 2d 531 (Miss. 1985); Parrott v. State, 475 So. 2d 167 (Miss. 1985); Willis v. State, 475 So. 2d 163 (Miss. 1985); and Jordan v. State, 474 So. 2d 622 (Miss. 1985). We affirm the conviction of aggravated assault on a law enforcement officer and sentence of thirty (30) years.
AFFIRMED.
WALKER, C.J., ROY NOBLE LEE and HAWKINS, P.JJ., and DAN M. LEE, PRATHER, ROBERTSON, ANDERSON and GRIFFIN, JJ., concur.